DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
 
Response to Arguments
Claims 1, 22 – 24 and 26 – 27 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1, 22 – 24 and 26 – 27 remain rejected under 35 U.S.C. §101. 
Applicant's amendments and arguments filed with respect to claims 1, 22 – 24 and 26 – 27 have been fully considered but they are not persuasive. Also see updated rejection below for amended claim language in the detailed rejection below.

Applicant argues and disagrees with the Office Action asserting that various claim features are directed to organizing human activity. Applicant argues that the classification database as part of the claim is not organizing human activity. Applicant argues that all claim elements are not distinctly rejected.
In response to Applicant’s argument, the Examiner submits and directs attention to the Patent Board Decision rendered dated 06/17/2021 pages 14 – 16 that in addition to the examiner’s finding that much of the claim limitations are directed to the abstract idea of “certain methods of organizing human activity” each of the italicized limitations (receiving requests, removing identifying information, prioritizing requests, transmitting requests, receiving classification, associating classification, designation as acceptable/unacceptable) can be performed as mental process. If a method can be performed by human thought alone, or by a human using pen and paper, it is merely an abstract idea and is not patent eligible under §101.  In regards with Applicants argument about the classification database not being a part of organizing human activity, examiner would like to direct attention to the detailed rejection below. Also, the limitation of further comprising classifications in the database is a recitation of storing content and storing content cannot provide an inventive concept. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity see "Storing and retrieving information in memory" MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The claim is not patent eligible. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. In response to Applicant’s argument that all claim elements are not distinctly rejected, examiner disagrees and directs attention to the updated detailed rejection of the claims which also includes the amended language of the claims in the rejection. 

Applicant argues that the claims are directed to improvements to a technical field and therefore are directed to patent eligible subject matter.
In response to Applicant’s argument, the examiner submits and directs attention to the Patent Board decision rendered dated 06/17/2021 pages 19 – 21 stating that the claims are, at best, an improvement to content filtering by humans. Abstract; Spec. 2:24—27. Considering the claim as a whole, Appellant’s invention lacks a technical solution to a technical problem. Applicant in explaining the technical field and problem points to the specification discussing how "image pattern recognition may not be able to distinguish" between certain categories of images while "a human reviewer may have little difficulty in discerning" the differences. Examiner submits that the claims do not explicitly state that they are directed in the scope of image pattern recognition instead the claims are broadly directed towards digital content. In explaining the technical benefit, the applicant states that removing content that is not desired by end users, with hybrid human/machine review improves filtering speed and accuracy, particularly for high priority content. Examiner would like to submit that the claim is directed to removing user identifying information from the requests. The technical benefit being presented in the arguments is not being reflected in the claim language.
Remaining claims in instant application recite the same subject matter and for the same reasons as cited above the rejection is maintained. Hence, Applicant’s amendments and arguments do not overcome the rejection. In light of the foregoing arguments, the 101 rejections are maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 22 – 24 and 26 – 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Claims 1, 22 – 24 and 26 – 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In regards with claim 1 it recites establishing an instance of filtering; automatically determining whether to approve or deny a third request for third content based on determining that a classification is available in a classification database for the third content; determining that classifications are not available in the classification database for the first content and second content; configuring the first and second requests, removing user identifying information from the first and second requests; tracking the numbers of requests for content items and sources of requested content; prioritizing the request based on sources of the content and based on a number of requests for the second content being greater than a number of requests for the first content; obtaining the classification of the second content; and approving or denying the second request based on whether a user access level for the second request satisfies an access level corresponding to the classification. 
The limitation establishing an instance of filtering, as drafted is a process that under broadest reasonable interpretation, covers the process of organizing human activity. The limitation could be something as filtering/allowing people in different rooms based on age/height/gender, which is done by human activity. The limitation of automatically determining whether to approve or deny a third request for third content based on determining that a classification is available in a classification database for the third content, as drafted is a process that under broadest reasonable interpretation, covers the process of organizing human activity. The limitation could be something as allowing access to rooms/ books/ content based on age/height. The limitation of determining that classifications are not available in the classification data for the first content and second content, as drafted is a process that under broadest reasonable interpretation, covers the process of organizing human activity. The limitation could be something as a person not sure whether the person is allowed access to a room/book/content and has to get input from a senior person in charge. The limitation of configuring the first and second requests, removing user identifying information from the first and second requests, as drafted is a process that, under broadest reasonable interpretation, covers the process of organizing human activity. The limitation of removing identifying information could be something as blackout/whiteout person’s name or id from the content submitted for review, which is done by human activity. Similarly, the limitation of tracking the numbers of requests for content items and sources of requested content, as drafted is a process that, under broadest reasonable interpretation, covers the process of organizing human activity. The limitation of tracking number of requests and sources of requests can be done by human activity. Similarly, the limitation of ; prioritizing the request based on sources of the content and based on a number of requests for the second content being greater than a number of requests for the first content, as drafted is a process that, under broadest reasonable interpretation, covers the process of organizing human activity. The limitation of prioritizing could be something as putting in a priority piles from different sources and prioritizing the pile that has a bigger pile, which is done by human activity.  Similarly, the limitation obtaining the classification of the second content as drafted, is a process that, under its broadest reasonable interpretation covers the process of organizing human activity but for the generic computer components. Similarly, the limitation approving or denying the second request based on whether a user access level for the second request satisfies an access level corresponding to the classification, as drafted is a process that under broadest reasonable interpretation, covers the process of organizing human activity but for the generic computer components. The limitation could be something as allowing  or denying access to rooms/books/content based on age/height. That is, other than reciting “at the filtering agent”, “by the filtering agent”, “the network-connected computing device operating as the reviewing resource”, “from the network-connected computing device”, nothing in the claim elements precludes the step of organizing human activity. For example, but for the “at the filtering agent”, associating a classification is done by human activity. Similarly, the limitation of designating, the at least one of the various content items associated with the respective classification provided by the reviewing resource as approved or denied based on access level corresponding to classification as drafted, is a process that, under its broadest reasonable interpretation covers the process of organizing human activity but for the generic computer components. That is, other than reciting “at the filtering agent”, “from the network-connected computing device”, nothing in the claim elements precludes the step of organizing human activity. Overall, the limitations of claim 1 describe removing identifying information from requests for information, prioritizing those requests based on demand, classifying content by a person, associating the content with that classification, and then allowing users to access the classified information based upon their authorization level. Anonymizing requests is as old as the secret ballot, and similarly, the concept of categorizing or classifying content and only allowing it to be provided to people with particular authorization is as old as the concept of censorship or state secrets. Thus, the claim describes steps of managing personal behavior or relationships or interactions between people, and therefore recites a certain method of organizing human activity.  
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “at the filtering agent”, “accessible via a wide area network”, “a first user interface associated with at least one of the plurality of computer terminals”, “at a second user interface associated with at least one of the plurality of computer terminals”, “by the filtering agent”, “the network-connected computing device operating as the reviewing resource”, “from the network-connected computing device” to perform steps. These computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The limitation of receiving from two or more users, a plurality of requests for content items, wherein each of the various content items is accessible, "receiving request" is a recitation of an insignificant extra-solution, a pre-solution activity which is a step of gathering data in a claimed method. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) See MPEP 2106.05 (g) examples of activities that the courts have found to be insignificant extra-solution activity, Mere Data Gathering: Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754.  Furthermore, the recitation of classification available in the classification database being used to make determinations, under broadest reasonable interpretation is not more than addition of insignificant extra-solution activity. As recognized by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) See MPEP 2106.05 (g). Storing content cannot provide an inventive concept. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity see "Storing and retrieving information in memory" MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The claim is not patent eligible. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. Furthermore the recitation of transmitting prioritized plurality of request and approving or denying, the second request based on whether a user access level for the second request satisfies an access level corresponding to the classification under broadest reasonable interpretation is not more than addition of insignificant extra-solution activity which does not amount to an inventive concept because adding a final step of transmitting data for review does not add a meaningful limitation to the method of filtering content. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of at the filtering agent, accessible via a wide area network, a first user interface associated with at least one of the plurality of computer terminals, at a second user interface associated with at least one of the plurality of computer terminals, by the filtering agent, the network-connected computing device operating as the reviewing resource, from the network-connected computing device, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity see MPEP 2106.05 (a) I (iii). The receiving and transmitting steps are directed to well-understood, routine, and conventional activities. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI  MPEP 2106.05(d)(II). The claim is not patent eligible. 

In regards with claim 22 recite wherein the classification associated with the request is based on a geographic restriction. 
The limitation of wherein the classification associated with the content items is based on a geographic restriction as drafted, is a process that, under its broadest reasonable interpretation covers the process of organizing human activity, where one pile is kept in one office and other pile is kept in another office. Thus the classification being based on geographic restriction is similarly abstract. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 23 recite wherein prioritizing the request further includes postponing at least one other request for another content item. 
The limitation of wherein prioritizing the requests further includes postponing at least one other request for another content item as drafted, is a process that, under its broadest reasonable interpretation covers the process of organizing human activity. This is similarly an abstract idea of managing how people prioritize tasks, for example where one pile is kept in one office and other pile is kept in another office. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 24 recite wherein the user access level is based on a user profile. 
The limitation of wherein the user access level is based on a user profile as drafted, is a process that, under its broadest reasonable interpretation covers the process of organizing human activity.  This is similarly an abstract idea where users may have access to different parts/rooms of a building based on their profile and access level. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 26 recite further comprising retrieving from the classifications additional classifications of the various content items along with one or more URLs corresponding to the various content items. 
The limitation of further comprising retrieving additional classifications of the various content items along with one or more URLs corresponding to the various content items is a recitation of an insignificant extra-solution activity. As recognized by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) See MPEP 2106.05 (g). Storing content cannot provide an inventive concept. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity see "Storing and retrieving information in memory" MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The claim is not patent eligible. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 
 
In regards with claim 27 recite further comprising updating the classification database to specify updated classification content in response to a more recent classification of the content from the network-connected computing device. 
The limitation of further comprising updating the database to specify updated classification content in response to a more recent review of content as drafted, is a recitation of an insignificant extra-solution. As recognized by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) See MPEP 2106.05 (g). Storing content cannot provide an inventive concept. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity see "Storing and retrieving information in memory" MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The claim is not patent eligible. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea.

Allowable Subject Matter
Claims 1, 22 – 24, and 26 – 27 are allowable subject matter in view of prior art if the 101 rejection can be overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record does not teach or fairly suggest the combination of elements as recited. More specifically, the prior art of record does not specifically suggest the combination of “establishing an instance of a filtering agent to function between at least one of the plurality of computer terminals and the wide area computer network; receiving, at the filtering agent, a first request for first content accessible via a wide area network, wherein the first request is generated at a first user interface associated with at least one of the plurality of computer terminals; receiving, at the filtering agent subsequent to receiving the first request, a second request for second content accessible via the wide area network, wherein the second request is generated at a second user interface associated with at least one of the plurality of computer terminals; automatically determining, by the filtering agent, whether to approve or deny a third request for third content based on determining that a classification is available in a classification database for the third content”, “determining, by the filtering agent, that classifications are not available in the classification database for the first content and second content; configuring, by the filtering agent, the first and second requests for transmission to a network-connected computing device , including removing user identifying information from the first and second requests; tracking, by the filtering agent: numbers of requests for content items including the first content and the second content; and sources of requested content; prioritizing the second request over the first request based on sources of the first and second content and based on a number of requests for the second content being greater than a number of requests for the first content; Page 2 of 10transmitting for classification, by the filtering agent, the prioritized first and second requests to the network-connected computing device; receiving, by the filtering agent, a notification that a classification of the second content is ready from the network-connected computing device , wherein the classification is associated with an identifier for the second content; obtaining, by the filtering agent from the classification database, the classification of the second content; and approving or denying, by the filtering agent, the second request based on whether a user access level for the second request satisfies an access level corresponding to the classification”, in combination with all the other limitations in the independent claims.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims are also allowable subject matter.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is (571)272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 8/26/2022






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166